     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA SBN 258258
 4
     Special Assistant United States Attorney
 5       160 Spear Street, Suite 800
         San Francisco, California 94105
 6       Telephone: (415) 977-8955
 7       Facsimile: (415) 744-0134
         E-Mail: Ellinor.Coder@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                   FRESNO DIVISION
12
13                                                          ) Case No.: 1:18-cv-01417-SKO
     EENA SAESEE,                                           )
14                                                          ) JOINT STIPULATION TO EXTEND
                       Plaintiff,                           ) BRIEFING SCHEDULE
15                                                          )
          vs.                                               )
16   ANDREW SAUL,                                           )
     Commissioner of Social Security1,                      )
17                                                          )
                                                            )
18                     Defendant.                           )
                                                            )
19                                                          )
                                                            )
20
21            IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant Commissioner
22
     of Social Security (Defendant), by and through their respective counsel of record, that the
23
     deadline for Defendant to respond to Plaintiff’s Motion For Summary Judgment and/or to file
24
25   any cross-motion thereto be extended by thirty (30) days. Plaintiff filed her brief on May 31,

26
27   1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
28   party pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (action survives regardless
     of any change in the person occupying the office of Commissioner of Social Security).

     Stip. to Extend Briefing Schedule; 1:18-cv-01417-SKO   1
     2019 (Dkt. 11). This is the parties’ first extension per the Court’s allowance of a single 30-day
 1
 2   extension without approval of the Court (Dkt. 4).

 3            The current due date for Defendant’s motion is July 1, 2019. The new due date is July
 4
     31, 2019. The parties further stipulate that the Court’s Scheduling Order shall be modified
 5
     accordingly.
 6
 7
 8                                                          Respectfully submitted,
     Dated: June 25, 2019                                   /s/ Marc v. Kalagian*
 9                                                          MARC V. KALAGIAN
10                                                          Attorney for Plaintiff
                                                            *Authorized via e-mail on June 25, 2019
11
12   Dated: June 26, 2019                                   McGREGOR W. SCOTT
13                                                          United States Attorney
                                                            DEBORAH LEE STACHEL
14                                                          Regional Chief Counsel, Region IX
                                                            Social Security Administration
15
16                                                 By:      /s/ Ellinor R. Coder
                                                            ELLINOR R. CODER
17                                                          Special Assistant U.S. Attorney
18                                                          Attorneys for Defendant
19
                                                            ORDER
20
              Pursuant to the parties’ above stipulation (Doc. 12), the Court extends the deadline for
21
22   Defendant to file her responsive brief to July 31, 2019. All remaining deadlines in the Court’s

23   scheduling order (Doc. 4) are extended accordingly.
24
     IT IS SO ORDERED.
25
26   Dated:      June 26, 2019                                            /s/   Sheila K. Oberto         .
                                                                   UNITED STATES MAGISTRATE JUDGE
27
28


     Stip. to Extend Briefing Schedule; 1:18-cv-01417-SKO      2
